[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo Bar Assn. v. Bishop, Slip Opinion No. 2019-Ohio-5288.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-5288
                      TOLEDO BAR ASSOCIATION v. BISHOP.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Toledo Bar Assn. v. Bishop, Slip Opinion No.
                                   2019-Ohio-5288.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Two-
        year suspension, with the second year conditionally stayed.
  (No. 2019-0804—Submitted August 6, 2019—Decided December 24, 2019.)
           ON CERTIFIED REPORT by the Board of Professional Conduct
                        of the Supreme Court, No. 2018-054.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Jerry James Bishop II, of Toledo, Ohio, Attorney
Registration No. 0016287, was admitted to the practice of law in Ohio in 1979.
        {¶ 2} In an April 1, 2019 amended complaint, relator, Toledo Bar
Association, alleged that Bishop committed five ethical violations by causing his
elderly clients, Isadore and Helen Urbanski, to amend an annuity contract to
                            SUPREME COURT OF OHIO




designate Bishop’s wife and his sons’ Boy Scout troop as contingent beneficiaries
and then giving false testimony about that conduct during the ensuing disciplinary
investigation.
       {¶ 3} The parties entered into stipulations of fact and mitigating factors and
submitted 33 stipulated exhibits. After a hearing before a panel of the Board of
Professional Conduct, the board issued a report finding that Bishop committed four
of the five alleged violations and recommends that he be suspended from the
practice of law for two years with one year stayed on the condition that he commit
no further misconduct.
       {¶ 4} Based on our review of the record, we accept the board’s findings of
misconduct and recommended sanction.
                                   Misconduct
       {¶ 5} Bishop met the Urbanskis in the summer of 2013 and agreed to
represent them with regard to their estate-planning needs.
       {¶ 6} In October 2013, the Urbanskis designated their church as the
contingent beneficiary of an annuity contract that they had purchased from New
York Life Insurance Company in 2006. But on December 21, 2013, they signed a
change-of-beneficiary form that designated Bishop’s wife and his sons’ Boy Scout
troop as the contingent beneficiaries of that annuity.       The form, which was
completed by hand, identified Bishop’s wife by her maiden name, Maureen
McQuillen, though she had not used that name for nearly 20 years. The next day,
the Urbanskis executed their wills, with Bishop and his wife serving as their
witnesses.
       {¶ 7} In October 2015, PNC Investments sent the Urbanskis a letter
advising them that although they had designated McQuillen and a Boy Scout troop
as the contingent beneficiaries of their New York Life annuity contract, they had
not designated a primary beneficiary for that annuity. A friend who helped care for
the Urbanskis saw the letter when he reviewed their mail. After Isadore Urbanski




                                         2
                                  January Term, 2019




died in March 2016, the friend attached a copy of the letter to a grievance he filed
with relator.
        {¶ 8} In Bishop’s initial response to the grievance in June 2017, he did not
acknowledge that he was involved in changing the beneficiary designation on the
Urbanskis’ annuity. He did state, however, that neither his wife nor the Boy Scout
troop could be named as a beneficiary and that he would recommend that his client
take immediate corrective action.
        {¶ 9} The next month, Helen Urbanski executed a new form designating
herself as the primary beneficiary and her estate as the contingent beneficiary of the
annuity. Helen died on December 4, 2017, and the annuity passed to her estate.
Bishop probated the estate and waived his executor’s fee to allow a claim for the
services provided by the Urbanskis’ friend without reducing Helen’s charitable
bequests.
        {¶ 10} During a September 2018 show-cause hearing before relator’s
certified grievance committee, Bishop testified about his relationship with the
Urbanskis.      When the committee showed Bishop a copy of the change-of-
beneficiary form, he expressed his surprise that his wife’s maiden name, address,
birthdate, and complete Social Security number and the Boy Scout troop number
had been handwritten on the form. He testified that he had no explanation of how
that had happened, but he never stated that he recognized the handwriting on the
form as his own.
        {¶ 11} At his May 2019 disciplinary hearing, Bishop repeatedly testified
that he had virtually no recollection of the events surrounding the completion of the
2013 change-of-beneficiary form—even though he recalled the events surrounding
the contemporaneous execution of the Urbanskis’ wills. He also claimed that his
actions were permitted by Prof.Cond.R. 1.8(c) (prohibiting a lawyer from preparing
on behalf of a client an instrument giving the lawyer or a person related to the
lawyer any gift unless the lawyer or other recipient of the gift is related to the client)




                                            3
                             SUPREME COURT OF OHIO




because he had maintained a close familial relationship with the Urbanskis. See
Prof.Cond.R. 1.8(c)(1) (defining “person related to the lawyer” as including “a
spouse, child, grandchild, parent, grandparent, sibling, or other relative or
individual with whom the lawyer or the client maintains a close, familial
relationship”). Ultimately, Bishop admitted that the handwriting on the 2013
change-of-beneficiary form was his.
       {¶ 12} The board found that Bishop violated Prof.Cond.R. 1.8(c) by
preparing the form by which the Urbanskis designated his wife as a contingent
beneficiary of their annuity; the board rejected Bishop’s reliance on Prof.Cond.R.
1.8(c)(1) because neither he nor his wife was related to the Urbanskis. The board
also found that Bishop’s designation of his wife as a beneficiary of the annuity was
sufficiently egregious as to warrant a separate violation of Prof.Cond.R. 8.4(h)
(prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law). See Disciplinary Counsel v. Bricker, 137 Ohio
St.3d 35, 2013-Ohio-3998, 997 N.E.2d 500, ¶ 21.
       {¶ 13} In addition, the board found that Bishop violated Prof.Cond.R.
8.1(b) (prohibiting a lawyer from failing to disclose a material fact in response to a
demand for information from a disciplinary authority) and 8.4(c) (prohibiting a
lawyer from engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation) by falsely testifying that he had virtually no recollection of the
events surrounding the Urbanskis’ change of annuity beneficiaries.
       {¶ 14} We adopt these findings of misconduct and in accord with the
board’s recommendation, dismiss the remaining alleged rule violation.
                                      Sanction
       {¶ 15} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.




                                          4
                                January Term, 2019




       {¶ 16} As aggravating factors, the board found that Bishop acted with a
dishonest or selfish motive in an attempt to acquire what would have been
approximately $38,000 at the time of Helen Urbanski’s death, failed to cooperate
in the disciplinary proceeding, made false statements during the disciplinary
process, and refused to acknowledge the wrongful nature of his misconduct. See
Gov.Bar R. V(13)(B)(2), (5), (6), and (7).
       {¶ 17} The parties stipulated to two mitigating factors—the absence of a
prior disciplinary record and letters attesting to Bishop’s good character and
reputation. See Gov.Bar R. V(13)(C)(1) and (5). The board, however, accorded
little weight to Bishop’s character evidence because the authors of the letters had
no knowledge of the nature of the charges against him.
       {¶ 18} In determining the appropriate sanction in this case, the board
considered several decisions imposing suspensions of one year or less on attorneys
who engaged in similar misconduct. See Toledo Bar Assn. v. Cook, 97 Ohio St. 3d
225, 2002-Ohio-5787, 778 N.E.2d 40 (imposing a one-year suspension with six
months conditionally stayed on an attorney who prepared a will on behalf of an
unrelated client that named the attorney’s siblings’ corporation as a beneficiary);
Disciplinary Counsel v. Kelleher, 102 Ohio St. 3d 105, 2004-Ohio-1802, 807
N.E.2d 310 (imposing a one-year suspension with six months stayed on an attorney
who drafted an inter vivos trust for an unrelated client that named the attorney’s
wife, children, and grandchildren as beneficiaries); Mahoning Cty. Bar Assn. v.
Theofilos, 36 Ohio St. 3d 43, 521 N.E.2d 797 (1988) (imposing a one-year
suspension on an attorney who, for an unrelated client, prepared a will and
established joint-and-survivorship accounts through which the attorney and his son
received more than $200,000).
       {¶ 19} The board found that in addition to engaging in conduct similar to
the conduct at issue in Cook, Kelleher, and Theofilos, Bishop gave false testimony
about his conduct during the ensuing disciplinary investigation. Therefore, the




                                         5
                             SUPREME COURT OF OHIO




board determined that a more severe sanction is necessary to protect the public from
future harm and recommends that we suspend Bishop from the practice of law for
two years with one year stayed on the condition that he engage in no further
misconduct.
       {¶ 20} We accept the board’s recommendation and note that we imposed
the same sanction on an attorney who, among other things, named his own children
as the beneficiaries of an elderly client’s revocable living trust, accepted an
unsecured loan from the same client without advising the client of the inherent
conflict of interest or suggesting that she seek the advice of independent counsel,
and, like Bishop, attempted to minimize his misconduct by claiming to have had a
close personal relationship with the client. See Disciplinary Counsel v. Shaw, 126
Ohio St. 3d 494, 2010-Ohio-4412, 935 N.E.2d 405.
       {¶ 21} Accordingly, Jerry James Bishop II is suspended from the practice
of law in Ohio for two years with the second year stayed on the condition that he
engage in no further misconduct. If Bishop fails to comply with the condition of
the stay, the stay will be lifted and he will serve the full two-year suspension. Costs
are taxed to Bishop.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Robison, Curphey & O’Connell, L.L.C., and Robert C. Tucker; Dean A.
Horrigan; and Joseph P. Dawson, Bar Counsel, for relator.
       Coughlan Law Firm, L.L.C., and Jonathan Coughlan, for respondent.
                                _________________




                                          6